Exhibit 99.1 MiX Telematics Limited (Incorporated in the Republic of South Africa) (Registration number 1995/013858/06) JSE share code:MIXISIN:ZAE000125316 NYSE share code:MIXT (“MiX Telematics” or “the company”) DEALINGS IN SECURITIES BY DIRECTORS OF MIX TELEMATICS AND DIRECTORS OF MAJOR SUBSIDIARIES OF MIX TELEMATICS Shareholders are advised of the following information relating to the acceptance of share options by directors of MiX Telematics and by directors of major subsidiaries of MiX Telematics granted in terms of the rules of the MiX Telematics Group Executive Incentive Scheme (“Scheme”): Name of director: Megan Pydigadu Date of acceptance: 11 September 2014 Share option at a strike price: R4.11 Number of options accepted: 1500 000 Class of securities: Options in respect of ordinary shares Vesting periods: After 2 years: 25% After 3 years: 25% After 4 years: 25% After 5 years: 25% After 6 years the options expire Vesting condition: The achievement of compounded annual growth in the share price of 10% Nature of transaction: Off-market acceptance of share options granted Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Charles Tasker Date of acceptance: 11 September 2014 Share option at a strike price: R4.11 Number of options accepted: 1500 000 Class of securities: Options in respect of ordinary shares Vesting periods: After 2 years: 25% After 3 years: 25% After 4 years: 25 After 5 years: 25% After 6 years the options expire Vesting condition: The achievement of compounded annual growth in the share price of 10% Nature of transaction: Off-market acceptance of share options granted Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Catherine Lewis Name of subsidiary company: MiX Telematics International Proprietary Date of acceptance: 11 September 2014 Share option at a strike price: R4.11 Number of options accepted: 1000 000 Class of securities: Options in respect of ordinary shares Vesting periods: After 2 years: 25% After 3 years: 25% After 4 years: 25% After 5 years: 25% After 6 years the options expire Vesting condition: The achievement of compounded annual growth in the share price of 10% Nature of transaction: Off-market acceptance of share options granted Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Gert Pretorius Name of subsidiary company: MiX Telematics AfricaProprietary Limited Date of acceptance: 11 September 2014 Share option at a strike price: R4.11 Number of options accepted: 1000 000 Class of securities: Options in respect of ordinary shares Vesting periods: After 2 years: 25% After 3 years: 25% After 4 years: 25% After 5 years: 25% After 6 years the options expire Vesting condition: The achievement of compounded annual growth in the share price of 10% Nature of transaction: Off-market acceptance of share options granted Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Brendan Horan Name of subsidiary company: MiX Telematics AfricaProprietary Limited Date of acceptance: 11 September 2014 Share option at a strike price: R4.11 Number of options accepted: 1000 000 Class of securities: Options in respect of ordinary shares Vesting periods: After 2 years: 25% After 3 years: 25% After 4 years: 25% After 5 years: 25% After 6 years the options expire Vesting condition: The achievement of compounded annual growth in the share price of 10% Nature of transaction: Off-market acceptance of share options granted Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Shareholders are further advised of the following information relating to dealings in securities by a director of MiX Telematics and by a director of a major subsidiary of MiX Telematics pursuant to the exercise of share options under the Scheme: Name of director: Charles Tasker Transaction date: 12 September 2014 Class of securities: Ordinary shares Number of securities: 1 500 000 Price per security: R0.70 Total value: R1050000.00 Nature of transaction: Off-market exercise of share options under the Scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes Name of director: Brendan Horan Name of subsidiary company: MiX Telematics Africa Proprietary Limited Transaction date: 12 September 2014 Class of securities: Ordinary shares Number of securities: 125 000 Price per security: R4.00 Total value: R500 000.00 Nature of transaction: On-market sale of shares following the exercise of the share options under the Scheme Nature and extent of director’s interest: Direct beneficial Clearance to deal received: Yes 15 September 2014 Sponsor
